Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Forslund et al.			:
Patent No. 10,133,269				:
Issue Date: November 20, 2018		:		Decision on Petition
Application No. 15/315,971			:		
Int’l Filing Date: June 3, 2015		:
Attorney Docket No. RR0009-US		:


This is a decision on the petition under 37 C.F.R. § 1.181 filed January 7, 2021, requesting issuance of duplicate Letters Patent for the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The two-month period does not apply to the submission of a petition under 37 C.F.R. § 1.182 requesting issuance of duplicate letters patent.  Any renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R.      § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704

The Office issued a decision granting a request for issuance of duplicate letters patent on  January 30, 2020.

Duplicate letters patent were mailed to the following address associated with Customer            No. 10850 on March 11, 2020:

DENTONS US LLP (Sophir-All Others) 
ATTN: Eric Sophir 
P.O. BOX 061080 
CHICAGO, IL 60606-1080

The address of record was changed to the following address associated with Customer No. 22428 on March 1, 2020:

FOLEY & LARDNER LLP3000 K STREET N.W.SUITE 600WASHINGTON, DC 20007-5109


A petition under 37 C.F.R. § 1.181 requesting issuance of duplicate letters patent was filed on January 7, 2021.

The petition asserts the duplicate letters patent mailed on March 11, 2020, “was never received.”

In order for the petition the be granted, the petition must establish the duplicate letters patent was not received by Dentons US LLP.  

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  

The evidence of non-receipt of the duplicate letters patent consists of an assertion the duplicate letters were not received.  A mere assertion an Office communication or patent was not received, without more, is not sufficient to overcome the presumption that the communication or patent was delivered to the address of record.  Therefore, the petition is dismissed.

A renewed petition under 37 C.F.R. § 1.181 with additional evidence may be filed in response to this decision.  In the alternative, a petition under 37 C.F.R. § 1.182 requesting duplicate letters patent may be filed in response to this decision.

Although not directly applicable to the non-receipt of a patent, the showing necessary to establish non-receipt of an Office communication can be found at MPEP § 711.03(c)(I)(A), which states,

[A]n allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action....

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.  A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions






    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.